 1   MATTHEW W. CLOSE (S.B. #188570)
     mclose@omm.com
 2   O’MELVENY & MYERS LLP
     400 S. Hope Street
 3   Los Angeles, CA 90071-2899
     Telephone:    (213) 430-6000
 4   Facsimile:    (213) 430-6407
 5
     Attorneys for Defendants Sonim Technologies,
 6   Inc., Robert Plaschke, James Walker, Maurice
     Hochschild, Alan Howe, Kenny Young, Susan G.
 7   Swenson, John Kneuer, and Jeffrey D. Johnson

 8

 9

10                              UNITED STATES DISTRICT COURT

11                          NORTHERN DISTRICT OF CALIFORNIA

12
     AJAY MALHOTRA, Individually and on             Case No. 3:19-cv-06416-MMC
13   Behalf of All Others Similarly Situated,
                                                    SONIM DEFENDANTS’ NOTICE OF
14                                                  JOINDER AND JOINDER IN LEAD
                          Plaintiff,                PLAINTIFF’S OPPOSITION TO
15                                                  MOTION TO INTERVENE
            v.
16                                                  Date:        November 13, 2020
     SONIM TECHNOLOGIES, INC., ROBERT               Time:        9:00 a.m.
17   PLASCHKE, JAMES WALKER, MAURICE                Judge:       Hon. Maxine M. Chesney
     HOCHSCHILD, ALAN HOWE, KENNY                   Courtroom:   7, 19th Floor
18
     YOUNG, SUSAN G. SWENSON, JOHN
19   KNEUER, JEFFREY D. JOHNSON,
     OPPENHEIMER & CO., INC., LAKE
20   STREET CAPITAL MARKETS, LLC, and
     NATIONAL SECURITIES CORPORATION,
21
                          Defendants.
22

23

24

25

26

27

28
                                                        NOTICE OF JOINDER AND JOINDER IN LEAD
                                                         PLAINTIFF’S OPP. TO MOT. TO INTERVENE
                                                                             3:19-cv-06416-MMC
 1            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2            PLEASE TAKE NOTICE that Defendants Sonim Technologies, Inc., (“Sonim”) Robert
 3   Plaschke, James Walker, Maurice Hochschild, Alan Howe, Kenny Young, Susan G. Swenson,
 4   John Kneuer, and Jeffrey D. Johnson (the “Individual Defendants,” and collectively with Sonim,
 5   the “Sonim Defendants”) will, and hereby do join in Lead Plaintiff’s Opposition to the California
 6   Plaintiffs’ Motion to Intervene. The Sonim Defendants join Lead Plaintiff in arguing that the
 7   Court should deny the California Plaintiffs’ Motion to Intervene. As putative class members, the
 8   California Plaintiffs and all other members of the proposed settlement will have the opportunity
 9   to voice any concerns about the proposed settlement prior to final settlement approval or opt out
10   of the settlement as provided in the procedures to be set by the Court.
11            This Joinder is based on this Notice of Joinder and Joinder, Lead Plaintiff’s Opposition to
12   the California Plaintiffs’ Motion to Intervene, including the supporting Memorandum of Points
13   and Authorities, the Declaration of Richard W. Gonnello and exhibits attached thereto, the
14   records and files in this action, and on such other matters and argument as may come before the
15   Court.
16
     Dated: October 21, 2020                            O’MELVENY & MYERS LLP
17                                                      MATTHEW W. CLOSE
18                                                      By: /s/ Matthew W. Close
                                                                Matthew W. Close
19
                                                           Counsel for Defendants Sonim Technologies,
20                                                         Inc., Robert Plaschke, James Walker, Maurice
                                                           Hochschild, Alan Howe, Kenny Young, Susan
21                                                         G. Swenson, John Kneuer, and Jeffrey D.
                                                           Johnson
22

23

24

25

26

27

28
                                                                 NOTICE OF JOINDER AND JOINDER IN LEAD
                                                     -2-          PLAINTIFF’S OPP. TO MOT. TO INTERVENE
                                                                                      3:19-cv-06416-MMC
